FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D22-1869
                  _____________________________

DAVID WINN MCPHEETERS,

    Petitioner,

    v.

STATE OF FLORIDA,

    Respondent.
                  _____________________________


Petition for Writ of Prohibition—Original Jurisdiction.


                        September 28, 2022


PER CURIAM.

     On June 17, 2022, this Court received through the mail a
Motion to File Enlarged Brief authored by David Winn
McPheeters. In the motion, Mr. McPheeters references a
“forthcoming petition for writ of prohibition” and states that he
“needs to exceed the standard length of brief as it is insufficient to
address the areas of contention . . . .” We dismiss.

     As the first document received by the Court in this case, this
motion never invoked this Court’s jurisdiction. See Art. V, § 4(b)(1),
Fla. Const. (establishing this Court’s appellate jurisdiction); Art.
V, § 4(b)(2), Fla. Const. (establishing this Court’s jurisdiction over
administrative action); Art. V, § 4(b)(3), Fla. Const. (establishing
this Court’s original jurisdiction); see also, Fla. R. App. P. 9.110(b)
(“Jurisdiction of the court under this rule shall be invoked by filing
a notice . . . .”); Fla. R. App. P. 9.100(b) (“The original jurisdiction
of the court shall be invoked by filing a petition . . . .”).

     Neither the Florida Constitution nor the Florida Rules of
Appellate Procedure requires this Court to open a case just
because it receives a document in the mail. See Art. V, § 2(a), Fla.
Const. (“The supreme court shall adopt rules for the practice and
procedure in all courts including the time for seeking appellate
review, the administrative supervision of all courts, the transfer to
the court having jurisdiction of any proceeding when the
jurisdiction of another court has been improvidently invoked, and
a requirement that no cause shall be dismissed because an
improper remedy has been sought.”).

     McPheeters did not simply file a correct jurisdiction-
triggering document in the wrong court. See generally Fla. R. App.
P. 9.040(b)(1) (“If a proceeding is commenced in an inappropriate
court, [then] that court shall transfer the cause to an appropriate
court.”). Nor did he file the wrong jurisdiction-triggering document
in the right court. See Fla. R. App. P. 9.040(c) (“If a party seeks an
improper remedy, the cause shall be treated as if the proper
remedy had been sought; provided that it shall not be the
responsibility of the court to seek the proper remedy.”). Instead, he
simply mailed a motion purportedly relating to a petition that he
intended to file at a later, unspecified date. Because the Motion to
File Enlarged Brief did not invoke this Court’s jurisdiction, this
Court could have rejected the filing and declined to open a case.

     Subsequently, however, McPheeters sent two more motions.
On July 20, 2022, this Court received a Motion for Constitutional
Stay Writ, where McPheeters requested that this Court stay
proceedings in the circuit court pending review of the forthcoming
petition for writ of prohibition in this case. McPheeters articulated
no basis for the upcoming petition for writ of prohibition.

    On July 25, 2022, this Court received a Motion for Emergency
Stay. In this motion, McPheeters again asks this Court for an
emergency stay of the circuit court proceedings while this case is
pending, but this time claiming that he planned to file a petition



                                   2
for writ of mandamus. Again, McPheeters offered no basis for a
mandamus petition.

    Neither the Motion for Constitutional Stay Writ nor the
Motion for Emergency Stay articulates any specific basis for relief.
Instead, they only contain generalized allegations that the lower
court violated McPheeters’ constitutional and civil rights. Because
nothing filed in this case alleged a proper basis for relief, we
dismiss this case.

    DISMISSED.

B.L. THOMAS, KELSEY, and WINOKUR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


David Winn McPheeters, pro se, Petitioner.

Ashley Moody, Attorney General, Tallahassee, for Respondent.




                                 3